


EXHIBIT 10.01.3

AMENDED AND RESTATED
MANAGEMENT AGREEMENT
AND
JOINT VENTURE AGREEMENT
OF CENTURY/ML CABLE VENTURE

January 1, 1994

        The parties to this agreement (referred to as the "Venturers") are
Century Communications Corp., a Texas corporation ("Century"), and ML Media
Partners, L. P., a Delaware limited partnership ("ML Media").

RECITALS

        A.    Pursuant to an agreement dated July 2, 1986, Century and ML Media
formed a joint venture (the "Joint Venture") for the purpose of acquiring at
least ninety percent of the outstanding shares of common stock of Cable
Television Company of Greater San Juan, Inc. (the "Company"), a California
corporation that owned and operated a cable television system (the "Original
System") in San Juan, Puerto Rico. The Joint Venture, in turn, organized as a
wholly-owned subsidiary Century-ML Cable Corporation, a Delaware corporation
(the "Subsidiary").

        B.    Pursuant to a Management Agreement and Joint Venture Agreement
dated December 16, 1986 (the "1986 Agreement"), the Venturers provided for the
continuance and governance of the Joint Venture, the contributions to the Joint
Venture that were required for the acquisition by the Subsidiary of the
Company's shares, the liquidation of the Company into the Subsidiary, and the
ownership and operation of the Original System by the Subsidiary, including the
appointment of Century as manager of the Original System.

        C.    On September 21, 1987, the Joint Venture acquired cable television
systems serving Toa Alta, Catano and Toa Baja, Puerto Rico (together with the
Original System, the "Systems") and amended the 1986 Agreement to appoint
Century as the manager of those systems.

        D.    On February 15, 1989, Century and ML Media formed a joint venture
known as Century-ML Radio Venture (the "Radio Venture") to acquire Acosta
Broadcasting Corp. ("Acosta"), Fidelity Broadcasting Corp. ("FideLity") and
Broadcasting & Background Systems Consultants, Corporation ("Broadcasting"),
which were subsequently liquidated into the Radio Venture. Acosta owned radio
station WUNO (AM), San Juan, Puerto Rico ("WUNO") and NotiUno News and
distributed NotiUno News to the NotiUno News Network (the "News Network"),
Fidelity owned radio station WFID (FM), Rio Piedras, Puerto Rico ("WFID"), and
Broadcasting owned "Beautiful Music Services". WUNO and WFID are sometimes
referred to as the "Stations" and WUNO, WFID, the News Network and Beautiful
Music Services are sometimes referred to as the "Radio Businesses".

        E.    Pursuant to a Management Agreement and Joint Venture Agreement
dated as of February l5, 1989 (the "Radio Venture Agreement"), the Venturers
provided for the formation and governance of the Radio Venture, the
contributions to the Radio Venture necessary for the acquisition of Acosta,
Fidelity and Broadcasting, and the ownership and operation of the Stations and
Radio Businesses by the Radio Venture, including the appointment of ML Media as
manager of the Stations and the Radio Businesses.

        F.     The Joint Venture and the Subsidiary are parties to separate Note
Agreements, each dated as of December 1, 1992, which provided for the issuance
and sale to certain purchasers of the Subsidiary's $100,000,000 9.47% Senior
Secured Notes due November 30, 2002 (the "Note Agreements"), and a Second
Restated Credit Agreement dated as of December 1, 1992 with Citibank, N.A. as
agent, and the banks named therein, which provided to the Subsidiary a revolving
and term loan credit facility in a principal amount not to exceed $20,000,000
(the "Credit Facility"). Under the Note Agreements, the Credit Facility and
certain related documents, the Radio Venture is required to transfer all of its
assets

--------------------------------------------------------------------------------




to the Joint Venture and the Joint Venture is required to assume all of the
liabilities of the Radio Venture (the "Asset Transfer").

        G.    Contemporaneously with the execution of this agreement, the
Venturers are causing the Asset Transfer to occur. The Venturers wish to provide
in this agreement for the continuation of the Joint Venture and their respective
rights and obligations under the 1986 Agreement, as amended, and the Radio
Venture Agreement (each of which is being superseded by this agreement),
including the continuation of the appointment of Century as manager of the
Systems and of ML Media as manager of the Stations and Radio Businesses.
Accordingly, it is the intention of the Venturers that (1) the assets and
business of the Systems shall constitute the "Cable Division" of the Joint
Venture and the Subsidiary, (ii) the assets and business of the Stations and
Radio Businesses shall constitute the "Radio Division" of the Joint Venture,
(iii) the Cable Division and the Radio Division (each of which is sometimes
referred to as a "Division") shall be operated and managed as though each was a
separate business under separate management, and (iv) Century shall be the
manager of the Cable Division and ML Media shall be the manager of the Radio
Division, with the rights and obligations as manager of those businesses that
each possessed prior to the Asset Transfer and as are set forth herein.

        It is therefore agreed as follows:

        1.    Continuation of Joint Venture; Interests in the Joint
Venture.    The Venturers shall continue the Joint Venture in accordance with
the terms of this agreement. The name of the Joint Venture shall continue to be
Century/ML Cable Venture and the Joint Venture from time to time may adopt and
conduct business under such fictitious or trade names as the management board of
the Joint Venture (created pursuant to section 7.1) determines appropriate. The
Joint Venture shall have such places of business as the management board of the
Joint Venture from time to time may establish. Interests in the Joint Venture
shall be evidenced by a certificate in the form of Exhibit A, which shall bear a
legend evidencing the restrictions on transfer in section 9.

        2.    Purpose of the Joint Venture.    The purposes of the Joint Venture
are to (a) own and operate, and subsequently dispose of, the Systems, (b) own
and operate, and subsequently dispose of, the Stations and the Radio Businesses,
and (c) conduct all activities incidental to the ownership and operation of the
Systems, the Stations and the Radio Businesses. The Joint Venture may also
engage in such other business activity as the management board may determine.
Each of the Venturers shall cause the Joint Venture and the Subsidiary to
perform any remaining obligations for which they may be responsible under the
purchase agreements pursuant to which the assets of the Joint Venture, the Radio
Venture or the Subsidiary were acquired. Each of the Venturers confirms its
guaranty of any remaining obligations of the purchaser heretofore undertaken and
to be undertaken under the purchase agreement relating to the acquisition of the
Original System.

        3.    Term of Joint Venture.    The Joint Venture shall continue until
the earlier of (a) December 31, 2035 and (b) the date the Joint Venture is
dissolved in accordance with section 10.

        4.    Capital Contributions.    

        4.1    Capital Contributions; Reimbursement.    Each of the Venturers
has contributed its required percentage of the amount required, together with
the proceeds of any bank financing obtained by the Joint Venture or the
Subsidiary, to consummate the acquisition of the assets of the Joint Venture and
the Subsidiary and to pay all expenses relating to the acquisition of those
assets, including, but not limited to, brokers' fees. If ML Media or Century
(the "Paying Party") pays (or has paid) more than fifty percent of any
liability, cost or expense arising in connection with the acquisition of those
assets, or in connection with the operations of the Systems, the Station or the
Radio Businesses or the management of the Cable Division or the Radio Division,
the other Venturer promptly shall reimburse the Paying Party for the excess,
together with interest on the

2

--------------------------------------------------------------------------------



excess at the rate of interest equal to the reference rate of Citibank, N.A., in
effect from time to time, from the date the payment by the Paying Party was
made.

        4.2    No Other Mandatory Contributions; No Withdrawals.    Except as
provided in section 4.1, neither Venturer shall be required to make any capital
contribution to the Joint Venture. Neither Venturer shall be entitled to
withdraw any part of its capital contributions or to receive any distributions
from the Joint Venture, except as expressly provided in this agreement.

        4.3    No Liability for Capital Contributions.    Neither Venturer shall
be personally liable for the return of any portion of the capital contribution
of either of the Venturers; the return of those capital contributions shall be
made solely from the Joint Venture's assets. Neither Venturer shall have the
right to demand or receive property other than cash for its interest in the
Joint Venture or to receive cash for that interest otherwise than as expressly
provided in this agreement.

        4.4    No Interest.    Neither Venturer shall receive any interest on
its capital contributions.

        4.5    No Additional Venturers.    No additional venturers shall be
admitted to the Joint Venture.

        5.    Cash Distributions.    

        5.1    Time of Distributions.    Distributions of cash from any source
(other than pursuant to section 10) shall be made at the time or times
determined by the management board.

        5.2    Allocations of Cash Distributions.    All distributions of cash
shall be allocated equally between the Venturers.

        6.    Tax Allocations.    For federal income tax purposes, all items of
income, gain, loss, deduction and credit shall be allocated equally between the
Venturers.

        7.    Management.    

        7.1    Management Board.    The business and affairs of the Joint
Venture shall be under the general supervision of a management board consisting
initially of Dr. Leonard Tow ("Tow") and one other designee of Century and two
members designated from time to time by ML Media. Upon the death, insolvency,
adjudication of incompetence or disability of Tow (but only during the period of
Tow's disability or incompetence), the management board shall consist of two
members designated from time to time by each of Century and ML Media. The
management board shall hold regular meetings not less frequently than quarterly,
shall act by unanimous vote of its members (except as otherwise provided in this
agreement), and shall adopt such rules of procedure as it may from time to time
determine. The Joint Venture shall vote the stock of the Subsidiary in
accordance with the determination of the management board. All matters relating
to the purchase agreements under which the Joint Venture, the Radio Venture or
the Subsidiary acquired its assets shall be determined by the management board.
As used in this agreement, the term "disability" means the inability, by reason
of physical or mental illness, to perform substantially all of the duties of
chief executive officer of Century for a period of 180 consecutive days, it
being understood and agreed that Tow shall once again be entitled to membership
on such board on the termination of his incompetence or disability.

        7.2    Board of Directors of the Subsidiary.    Subject to the
provisions of section 7.3, the board of directors of the Subsidiary shall
consist of the four members of the management board of the Joint Venture, and
the Joint Venture shall vote the stock of the Subsidiary to elect those persons
as directors. In addition to supervising the management of the Original System,
before the beginning of each year the board of directors of the Subsidiary shall
establish for the following year an operations budget, a capital expense budget,
a cash management budget and such other budgets and operational objectives as it
shall determine appropriate. The Subsidiary's certificate of

3

--------------------------------------------------------------------------------






incorporation and bylaws shall provide for unanimous vote of the directors with
respect to the matters referred to in section 7.4.

        7.3    Manager of the Systems.    

        (a)   Century shall be engaged by the Joint Venture and the Subsidiary
as the manager of the Systems in perpetuity, subject to termination as provided
herein or upon the sale of the Systems, and, subject to the general supervision
of the management board of the Joint Venture and the board of directors of the
Subsidiary and to the provisions of this section 7.3 and the provisions of
section 7.4, Century shall be responsible for the day-to-day operations of the
Systems and for the supervision of the Subsidiary's business. Century shall
provide to the Joint Venture and the Subsidiary the services of Tow (so long as
he is employed by Century and is not disabled or incompetent) and any other
officers or employees of Century that Century may reasonably determine are
required to perform its obligations as manager of the Systems. Century shall
perform its responsibilities as manager of the Systems diligently, to the best
of its ability and in the best interests of the Joint Venture and the
Subsidiary. If Century is removed (as provided in section 7.3(d)) as manager of
the Systems, ML Media shall become the manager of the Systems, with the duties
and responsibilities previously held by Century, and shall be entitled to a
management fee in the same amount (or equal to its out-of-pocket expenses in
managing the Systems, if greater) and payable in the same manner as the
management fee payable to Century.

        Century's responsibilities as manager of the Systems shall include,
without limitation, the following, and Century shall have the power and
authority, subject to the general supervision of the management board of the
Joint Venture and the board of directors of the Subsidiary, to take any acts and
execute any instruments necessary to perform the following:

        (1)   Causing the Systems to purchase, or enter into purchase agreements
with respect to, any and all materials, supplies, machinery and equipment
necessary for the operation and maintenance of the Systems and for the
construction or installation of any additions to or replacements thereof;

        (2)   Causing the Systems to enter into any and all agreements with
third parties to supply services required for the operation, maintenance,
construction, expansion or replacement of the Systems, including, but not
limited to, agreements with program suppliers, data processing organizations,
advertising agencies, marketing and/or sales persons or organizations,
installers, general and other contractors, subcontractors, or others as are
deemed by Century to be necessary for the proper operation, maintenance or
improvement of the Systems, and overseeing all performances under such
agreements;

        (3)   Keeping or causing to be kept all necessary books and records;

        (4)   Causing to be timely filed all Federal, state and local reports as
may be required, including, without limitation, all reports and returns for
income taxes, unemployment compensation, workmen's compensation, copyright fees,
and property taxes and all other FCC and Puerto Rico Public Service Commission
("PSC") and other regulatory reports;

        (5)   Selecting, employing, instructing, discharging, and otherwise
supervising the General Manager of the Systems, and, acting through and with the
General Manager of the Systems, selecting and employing, supervising,
instructing, discharging, and otherwise managing all employees of the Systems
and any agents or independent contractors considered by Century or the General
Manager to be necessary for the proper operation, maintenance or improvement of
the Systems;

        (6)   Causing the Systems to be maintained and serviced at all times in
conformance with applicable franchises;

4

--------------------------------------------------------------------------------






        (7)   Causing to be purchased and maintained in effect such policies of
insurance as is customary in the cable television industry;

        (8)   To the full extent it is able to do so, making available to the
Systems its buying power upon any purchase which may be made or contracts which
may be entered into by Century as agent for or otherwise on behalf of the
Systems;

        (9)   With the assistance of the General Manager and other employees of
the Systems, developing and submitting to the management board of the Joint
Venture and the board of directors of the Subsidiary for its approval operating
and capital improvements budgets (the "Budgets") covering the System's next
fiscal year;

        (10) Providing programming services, such as:

        (a)   periodic evaluation of the programming activities of the Systems
and recommendations for the improvement or modification of program offerings or
alignments; and

        (b)   programming contract administration, including the authority and
responsibility (i) to negotiate with program suppliers the terms of programming
contracts for programming to be supplied to and telecast over the Systems,
(ii) to enter into programming contracts on behalf of the Systems, (iii) for the
billing of subscribers for programming services, (iv) for the processing of
programming billings of programming suppliers and (v) for acting as agent for
the Systems with respect to programming matters;

        (11) Carrying out all negotiations with unions, whether relating to
elections, contracts, grievances or other matters and assisting the attorneys
for the Joint Venture and the Subsidiary in the preparation of union contracts
if any are required;

        (12) Representing the Joint Venture and the Subsidiary before all
governmental authorities with respect to any matter necessary or desirable and
relating to the Systems (such representation to be made jointly with ML Media if
the relevant matter also relates to the Stations or the Radio Businesses);

        (13) Performing all other management services which Century may deem
necessary or desirable for the efficient operation of the Systems; and

        (14) Preparing and delivering all reports required of the Cable
Division, the Joint Venture and the Subsidiary pursuant to the Note Agreements,
the Credit Facility and all related agreements, it being understood and agreed
that ML Media shall cooperate in furnishing all this information.

        (b)   Century shall be entitled to receive from the Subsidiary for its
services as manager of the Systems a management fee in an amount equal to five
percent of the total Net Gross Revenues of the Systems. The following provisions
shall apply with respect to the management fee:

          (i)  The term "Net Gross Revenues" means the gross revenues of the
Systems from all sources less the aggregate amount paid by the Systems to
suppliers of pay television product (e.g., HBO, Cinemax, Disney and Showtime).

         (ii)  Payments with respect to the management fee shall be made monthly
in arrears, not more than 30 days after the end of each month, based on a
determination by the chief financial officer of the Cable Division of the Net
Gross Revenues for that month.

5

--------------------------------------------------------------------------------






        (iii)  Net Gross Revenues for each month shall be determined by the
chief financial officer of the Cable Division, subject to adjustment based on
the accountants' determination described below. Copies of the determination by
the chief financial officer of the Cable Division shall be prepared as soon as
practicable after the end of each month and shall be delivered to and reviewed
by the management board of the Joint Venture and the board of directors of the
Subsidiary. Within 120 days after the end of each calendar year, the Joint
Venture and the Subsidiary shall cause their independent public accountants to
determine the Net Gross Revenues of the Systems for that year and the management
fee payable to Century for that year and to deliver a copy to Century. Within
10 days after receipt by the Joint Venture and the Subsidiary of the
accountants' determination (which shall be final and binding on the Joint
Venture, the Subsidiary and Century), the Joint Venture and the Subsidiary shall
pay to Century (or Century shall repay to the Joint Venture and the Subsidiary
pro rata in proportion to the number of subscribers served by their respective
Systems) the amount by which the management fee for the year payable to Century
as determined by the accountants exceeds (or is less than) the amount paid to
Century for that year.

        (iv)  If the terms of any financing to which the Joint Venture or the
Subsidiary is a party require that Century subordinate its rights to receive
payment of any management fees, Century shall subordinate its right but only to
the extent required by any lender and shall execute any instrument to evidence
that subordination that the lender may reasonably request; Century shall not be
required to subordinate such deferred management fees to any other
distributions.

         (v)  The management fee shall not be payable, but shall be deferred, to
the extent cash is not available to pay the fee or payment of the fee would
result in a default under any credit agreement to which the Joint Venture or the
Subsidiary is a party (including, but not limited to, the Note Agreements and
the Credit Facility).

        (vi)  If in any year Century acts as manager of one or more of the
Systems for less than a full year, the management fee for that year shall be
determined by the chief financial officer of the Cable Division based on the Net
Gross Revenues of the respective Systems for the period during which Century was
manager of those Systems.

        (c)   The Joint Venture and the Subsidiary shall reimburse Century (pro
rata in proportion to the number of subscribers served by their respective
Systems) for out-of-pocket expenses for travel, hotels and meals for Century's
personnel and for out-of-pocket fees and expenses to third parties (e.g.,
accountants and attorneys) and similar expenses, but Century shall bear all
other expenses, including personnel and overhead costs incurred in performing
its services as manager of the Systems.

        (d)   The designees of ML Media on the management board of the Joint
Venture and the board of directors of the Subsidiary may elect to remove Century
as manager of the Systems if Century breaches in any material respect any
material provision of this agreement and the breach is not cured within 30 days
after notice of breach from ML Media (or if not curable within such time then
within a reasonable time thereafter) or if Tow sells his entire interest in
Century.

        (e)   If the designees of ML Media on the management board of the Joint
Venture and the board of directors of the Subsidiary elect to remove Century as
manager of the Systems in accordance with section 7.3(d), the Joint Venture
shall take all such action as may be necessary to cause the Joint Venture and
the Subsidiary to effect the removal.

6

--------------------------------------------------------------------------------






        (f)    Century shall use its best efforts to obtain the same rates for
programming for the Systems as it obtains for other systems owned or managed by
Century or an affiliate of Century, based on the number of subscribers of all
cable systems owned or managed by Century or an affiliate of Century.

        (g)   The Joint Venture shall cause the Subsidiary to carry out the
provisions of this section 7.3 to the extent that those provisions apply to the
Subsidiary.

        7.4    Participation of Management Board and Board of Directors of
Subsidiary.    The limited partnership agreement of ML Media requires that ML
Media maintain "significant control" over any media property in which it has
less than 100 percent interest, which would include the Systems. Accordingly,
although Century, as the manager of the Systems, shall have responsibility for
the day-to-day operations of the Systems, it is intended that the manager will
consult with, and obtain the approval of, the designees of ML Media on the
management board of the Joint Venture and the board of directors of the
Subsidiary on all significant matters relating to the Systems. Without limiting
the overall authority of the board of directors of the Subsidiary, the following
actions may be taken after the date of this agreement only with the unanimous
consent of the members of the management board of the Joint Venture and the
board of directors of the Subsidiary:

        (a)   the entry into any business activity other than the ownership and
operation of the Systems;

        (b)   the sale or other disposition of the Systems or the sales of
assets in any 12 month period with an aggregate market value in excess of
$100,000;

        (c)   any borrowing in excess of $100,000, any refinancing of any
borrowing in excess of $100,000, or any voluntary prepayment of any borrowing;

        (d)   any capital expenditures in excess of $50,000 that are not
contemplated by the capital expense budget established as provided in
section 7.2;

        (e)   the creation of any pledge or encumbrance on, or the grant of any
security interest in, any of the assets of the Subsidiary, other than in
connection with a capitalized lease with aggregate rentals or sales (including
conditional sales) of less than $50,000;

        (f)    the entering into of any lease, agreement or other commitment
that involves more than $50,000 per year, other than any commitment consistent
with the capital expense budget established as provided in section 7.2;

        (g)   any other material transaction not in the ordinary course of
business; and

        (h)   any other proposed transaction that, in the good faith judgment of
the manager, would be material to the assets, business or prospects of the
Systems.

        7.5    Manager of the Radio Businesses and Stations.    

        (a)   ML Media shall be engaged by the Joint Venture as the manager of
the Radio Businesses and the Stations in perpetuity, subject to termination as
provided herein or upon the sale of the Radio Businesses and the Stations, and,
subject to the general supervision of the management board of the Joint Venture
and the provisions of this section 7.5 and section 7.6, ML Media shall be
responsible for the day-to-day operations of the Radio Businesses and the
Stations. ML Media shall provide to the Stations and the Radio Businesses the
services of I. Martin Pompadur ("Pompadur") (so long as he maintains an interest
in ML Media and is not disabled or incompetent) and any other officers or
employees of ML Media that ML Media may reasonably determine are required to
perform its obligations as manager of the Radio Businesses and the Stations. ML
Media shall perform its responsibilities as manager of the Radio Businesses and
the stations diligently, to the best of its ability and in

7

--------------------------------------------------------------------------------



the best interests of the Joint Venture. If ML Media is removed (as provided in
section 7.5(d)) as manager of the Radio Businesses and the Stations, Century
shall become the manager of the Radio Businesses and the Stations, with the
duties and responsibilities previously held by ML Media, and shall be entitled
to a management fee in the same amount (or equal to its out-of-pocket expenses
in managing the Radio Businesses and Stations, if greater) and payable in the
same manner as the management fee payable to ML Media.

        ML Media's responsibilities as manager of the Radio Businesses and
Stations shall include, without limitation, the following, and ML Media shall
have the power and authority, subject to the general supervision of the
management board of the Joint Venture, to take any acts and execute any
instruments necessary to perform the following:

        (1)   Causing the Stations and the Radio Businesses to purchase, or
enter into purchase agreements with respect to, any and all materials, supplies,
machinery and equipment necessary for the operation and maintenance of the
Stations and the Radio Businesses and for any construction or additions or
replacements thereof;

        (2)   Causing the Stations and the Radio Businesses to enter into any
and all agreements with third parties to supply services required for the
operation and maintenance of the Stations and the Radio Businesses, including,
but not limited to, agreements with program suppliers, data processing
organizations, advertising agencies, marketing and/or sales persons or
organizations or others as are deemed by ML Media to be necessary for the proper
operation and maintenance of the Stations and the Radio Businesses, and
overseeing all performances under such agreements;

        (3)   Keeping or causing to be kept all necessary books and records;

        (4)   Causing to be timely filed with respect to the Stations and the
Radio Businesses all federal, state and local reports as may be required,
including, without limitation, all reports and returns for income taxes,
unemployment compensation, workmen's compensation, and property taxes and all
other Federal Communications Commission ("FCC") and other regulatory reports;

        (5)   Selecting, employing, instructing, discharging, and otherwise
supervising the General Manager of each of the Stations and, acting through and
with the General Manager of each of the Stations, selecting and employing,
supervising, instructing, discharging, and otherwise managing all employees of
the Stations and any agents or independent contractors considered by ML Media or
the General Manager to be necessary for the proper operation of the Stations;

        (6)   Causing the Stations to be operated at all times in conformance
with applicable regulations;

        (7)   Causing to be purchased and maintained in effect such policies of
insurance as is customary in the radio industry;

        (8)   With the assistance of the General Manager and other employees of
each of the Stations and of the Radio Businesses, developing and submitting to
the management board for approval operating and capital improvements budgets
covering the next fiscal year for the Stations and the Radio Businesses;

        (9)   Providing format and applicable programming services, such as:

          (i)  periodic evaluation of the formats and the programming activities
of the Stations and the Radio Businesses and recommendations for the improvement
or modification of the formats and the program offerings or alignments; and

8

--------------------------------------------------------------------------------







         (ii)  programming contract administration, as applicable, including the
authority and responsibility (A) to negotiate with program suppliers the terms
of programming contracts for programming to be supplied to and broadcast over
the Stations, as applicable, (B) to enter into programming contracts on behalf
of the Stations and the Radio Businesses and (C) for acting as agent for the
Stations and the Radio Businesses with respect to format and applicable
programming matters;

        (10) Carrying out all negotiations with unions relating to the Radio
Businesses and the Stations, whether relating to elections, contracts,
grievances or other matters and assisting the Joint Venture's attorneys in the
preparation of union contracts if any are required;

        (11) Representing the Joint Venture before all governmental authorities
with respect to any matter necessary or desirable and relating to the Stations
or the Radio Businesses (such representation to be made jointly with Century if
the relevant matter also relates to the Systems);

        (12) Performing all other management services that ML Media may deem
necessary or desirable for the efficient operation of the Stations and the Radio
Businesses; and

        (13) Providing to Century such reports and other information in
connection with the Stations and the Radio Businesses as Century may require in
preparing and delivering all reports required pursuant to the Note Agreements
and the Credit Facility.

        (b)   ML Media shall be entitled to receive from the Joint Venture for
its services as manager of the Stations and the Radio Businesses a management
fee in an amount equal to five percent of the total Gross Revenues of the
Stations and the Radio Businesses. The following provisions shall apply with
respect to the management fee:

        (1)   The term "Gross Revenues" means the gross revenues of the Stations
and the Radio Businesses from all sources, after agency commissions, rebates or
discounts and excluding revenues from barter transactions of any kind.

        (2)   Payments with respect to the management fee shall be made monthly
in arrears, not more than 30 days after the end of each month, based on a
determination by the chief financial officer of the Radio Division of the Gross
Revenues for that month.

        (3)   Gross Revenues for each month shall be determined by the chief
financial officer of the Radio Division, subject to adjustment based on the
accountants' determination described below. Copies of the determination by the
chief financial officer of the Radio Division shall be prepared as soon as
practicable after the end of each month and shall be delivered to and reviewed
by the management board of the Joint Venture. Within 120 days after the end of
each calendar year, the Joint Venture shall cause its independent public
accountants to determine the Gross Revenues of the Stations and the Radio
Businesses for that year and the management fee payable to ML Media for that
year and to deliver a copy to ML Media. Within 10 days after receipt by the
Joint Venture of the accountants' determination (which shall be final and
binding on the Joint Venture and ML Media), the Joint Venture shall pay to ML
Media (or ML Media shall repay to the Joint Venture) the amount by which the
management fee for the year payable to ML Media as determined by the accountants
exceeds (or is less than) the amount paid to ML Media for that year.

        (4)   If the terms of any financing to which the Joint Venture or the
Subsidiary is a party require that ML Media subordinate its rights to receive
payment of any management fees, ML Media shall subordinate its right but only to
the extent required by

9

--------------------------------------------------------------------------------






any lender and shall execute any instrument to evidence that subordination that
the lender may reasonably request; ML Media shall not be required to subordinate
such deferred management fees to any other distributions.

        (5)   The management fee payable pursuant to this section 7.5 shall not
be payable, but shall be deferred, to the extent cash from the operation of the
Stations and the Radio Businesses is not available to pay the fee or payment of
the fee would result in a default under any credit agreement to which the Joint
Venture or the Subsidiary is a party.

        (6)   If in any year ML Media acts as manager of the Stations and the
Radio Businesses for less than a full year, the management fee for that year
shall be determined by the chief financial officer of the Radio Division based
on the Gross Revenues of the Stations and the Radio Businesses for the period
during which ML Media was manager of the Stations and the Radio Businesses.

        (c)   The Joint Venture shall reimburse ML Media for out-of-pocket
expenses for travel, hotels and meals for its personnel and for out-of-pocket
fees and expenses to third parties (e.g., accountants and attorneys) and similar
expenses, but ML Media shall bear all other expenses, including personnel and
overhead costs incurred in performing its services as manager of the Stations
and the Radio Businesses.

        (d)   The designees of Century on the management board of the Joint
Venture may elect to remove ML Media as manager of the Stations and the Radio
Businesses if ML Media breaches in any material respect any material provision
of this agreement and the breach is not cured within 30 days after notice of
breach from Century (or if not curable within such time then within a reasonable
time thereafter) or if Pompadur sells his entire interest in ML Media.

        (e)   If the designees of Century on the management board of the Joint
Venture elect to remove ML Media as manager of the Stations and the Radio
Businesses in accordance with section 7.5(d), the Joint Venture shall take all
such action as may be necessary to effect the removal.

        7.6    Participation of Management Board.    Although ML Media, as
manager of the Stations and the Radio Businesses, shall have responsibility for
the day-to-day operations of the Stations and the Radio Businesses, it is
intended that the manager will consult with, and obtain the approval of, the
designees of Century on the management board of the Joint Venture on all
significant matters relating to the Stations and the Radio Businesses. The
following actions may be taken after the date of this agreement only with the
unanimous consent of the members of the management board of the Joint Venture:

        (a)   the entry into any business activity other than the ownership and
operation of the Stations and the Radio Businesses;

        (b)   the sale or other disposition of the Stations or the Radio
Businesses or the sales of assets in any 12 month period with an aggregate
market value in excess of $100,000;

        (c)   any borrowing in excess of $100,000, any refinancing of any
borrowing in excess of $100,000, or any voluntary prepayment of any borrowing;

        (d)   any capital expenditure in excess of $50,000 that is not
contemplated by the capital expense budget established as provided in
section 7.5;

        (e)   the creation of any pledge or encumbrance on, or the grant of any
security interest in, any of the assets of the Stations or the Radio Businesses,
other than in connection with a

10

--------------------------------------------------------------------------------






capitalized lease with aggregate rentals or sales (including conditional sales)
of less than $50,000;

        (f)    the entering into of any lease, agreement or other commitment
that involves more than $50,000 per year, other than any commitment consistent
with the capital expense budget established as provided in section 7.5;

        (g)   any other material transaction not in the ordinary course of
business; and

        (h)   any other proposed transaction that, in the good faith judgment of
the manager, would be material to the assets, business or prospects of the
Stations and the Radio Businesses.

        7.7    Other Activities.    Either Venturer may have an interest in
other business ventures of any kind, independently or with others, including the
ownership and operation of other cable television systems, radio stations or
radio businesses, and neither the Joint Venture nor the other Venturer shall
have any rights in or to those independent ventures.

        7.8    No Partition, Sale or Appraisal.    Neither Venturer shall have
the right to (a) require partition of any of the Joint Venture's property or
(b) compel any sale of the Joint Venture's assets, except as provided in
section 12.

        7.9    Joint Venture Funds.    The Joint Venture's funds shall be
deposited or invested in one or more bank accounts, money market funds, treasury
bills, certificates of deposit or other short-term interest bearing obligations.
The Joint Venture's funds shall be used only for the business of the Joint
Venture. Funds not belonging to the Joint Venture shall not be commingled with
the Joint Venture's funds.

        7.10    Transactions with Affiliates.    Neither the Joint Venture nor
the Subsidiary shall engage in any transactions with any affiliate of a Venturer
without the unanimous consent of the management board, except for the management
of the Systems by Century and the management of the Stations and the Radio
Businesses by ML Media (in each case as provided in this agreement) and except
for legal representation by Leavy Rosensweig & Hyman or another law firm in
which David Z. Rosensweig is a partner.

        7.11    No Right to Bind the Joint Venture.    Neither Venturer shall
have any right or authority to assume or create any obligation or
responsibility, express or implied, on behalf of the Joint Venture or the other
Venturer, or to bind the other Venturer or the Joint Venture in any respect,
except for obligations or responsibilities of the Joint Venture that have been
expressly authorized by the management board of the Joint Venture in accordance
with the terms of this agreement.

        8.    Fiscal Year; Reports.    

        8.1    Fiscal Year.    The Joint Venture's fiscal year shall be the
calendar year unless changed by the management board of the Joint Venture.

        8.2    Books of Account.    Complete and accurate books of account shall
be kept by the Joint Venture at the principal office of the Joint Venture (or at
such other office as the management board may designate). The determinations of
the management board with respect to the treatment of any item or its allocation
for federal, state or local income tax purposes shall be binding upon the
Venturers so long as that determination is not inconsistent with any express
provision of this agreement. Each of the Venturers shall have full access to all
books and records of the Joint Venture.

        8.3    Reports.    Within 90 days after the end of each fiscal year the
Joint Venture shall furnish to each Venturer audited financial statements of the
Joint Venture and the Subsidiary, together with the opinions of independent
certified public accountants with respect to those financial

11

--------------------------------------------------------------------------------






statements. The audited financial statements shall be prepared in compliance
with Regulations S-X under the Securities Act of 1933 and any other regulations
applicable to ML Media as a publicly held partnership or Century as a publicly
held company. The audited financial statements shall include a balance sheet of
the Joint Venture and the Subsidiary as of the end of the year and a statement
of income and a statement of cash flow of the Joint Venture and the Subsidiary
for the year, setting forth in each case in comparative form the figures as of
the end of and for the previous fiscal year. Within 45 days after the end of
each of the first three fiscal quarters, the Joint Venture shall furnish to each
Venturer unaudited financial statements, including a balance sheet of the Joint
Venture and the Subsidiary as of the end of the quarter and a statement of
income and a statement of cash flow of the Joint Venture and the Subsidiary for
the quarter and for the year to date, setting forth in each case in comparative
form the figures as of the end of and for the comparable periods in the previous
fiscal year.

        8.4    K-1 Reports.    Within 60 days after the end of each calendar
year, the Joint Venture shall furnish to each Venturer a copy of schedule K-1 to
the Joint Venture's federal income tax return for that year and any other
information reasonably requested by a Venturer in connection with the
preparation of its federal income tax return.

        8.5    Operating Reports and Monthly Financial Statements.    

        (a)   Century shall furnish the following reports with respect to the
Systems to the board of directors of the Subsidiary and to the Joint Venture,
which shall furnish those reports to each of the Venturers:

        1.     Monthly subscriber connection reports.

        2.     Monthly operating statements.

        3.     Quarterly financial plans and budgets.

        4.     Quarterly analysis of actual operating results.

        In addition, Century as manager of the Systems shall maintain all books
and records required to prepare the financial statements of the Subsidiary or to
assist in the preparation of the financial statements of the Joint Venture
referred to in section 8.3 or otherwise required for the Systems and the
Subsidiary to comply with all applicable law and the franchises for the Systems.

        (b)   ML Media shall furnish the following reports with respect to the
Stations and the Radio Businesses to the Joint Venture, which shall furnish
those reports to each of the Venturers:

        1.     Monthly operating statements.

        2.     Quarterly financial plans and budgets.

        3.     Quarterly analysis of actual operating results.

        In addition, ML Media as manager of the Stations and the Radio
Businesses shall maintain all books and records required to assist in the
preparation of the financial statements of the Joint Venture referred to in
section 8.3 or otherwise required for the Stations and the Radio Businesses to
comply with all applicable law.

        9.    No Transfers of Joint Venture Interests.    Except as contemplated
or permitted by section 12 and for the pledge to Citibank, N.A., as collateral
agent for itself and the banks under the Credit Facility and for the purchasers
of the Subsidiary's notes under the Note Agreements, no Venturer may sell,
transfer, assign or otherwise dispose of all or any portion of its interest in
the Joint Venture, or enter into any agreement as a result of which any person
shall have an interest in, or right to receive

12

--------------------------------------------------------------------------------



distributions from, the Joint Venture, without the consent of the management
board of the Joint Venture. Any attempted sale, transfer or assignment of an
interest in, or the right to receive distributions from, the Joint Venture
otherwise than pursuant to those pledge agreements, the Credit Facility or the
Note Agreements or in accordance with section 12 shall be void.

        10.    Dissolution; Liquidation; Termination of Management
Agreement.    

        10.1    Dissolution Prior to Expiration of Term.    The Joint Venture
shall be dissolved prior to the expiration of its term only upon the occurrence
of one of the following events:

        (a)   the Venturers' election to dissolve the Joint Venture; or

        (b)   termination of the operations of the Joint Venture and the
Subsidiary or the sale or other disposition by the Joint Venture and the
Subsidiary of all of their assets.

        10.2    Liquidation and Distribution of Assets.    Upon dissolution of
the Joint Venture, the management board shall proceed to sell or dispose of any
assets not previously sold or disposed of (to the extent feasible) within a
reasonable time and, after paying or making provisions for all liabilities to
creditors of the Joint Venture, shall distribute the Joint Venture's cash and
other assets among the Venturers in accordance with the provisions for
distributions set forth in section 5.2 of this agreement.

        10.3    Termination.    The Joint Venture shall terminate when all
property owned by the Joint Venture and the Subsidiary has been disposed of and
the assets, after payment of or provisions for liabilities to the Joint
Venture's creditors, have been distributed among the Venturers as provided in
section 10.2.

        10.4    Termination of Management Agreement.    At such time as
management services are no longer provided by ML Media or Century pursuant to
this agreement, the Management Agreement portion of this Amended and Restated
Management Agreement and Joint Venture Agreement shall terminate.

        11.    Tax Matters.    

        11.1    Elections.    To the extent that the Joint Venture may be or is
required to make elections for federal, state or local income tax purposes, the
elections shall be made in a manner best calculated in the opinion of the
management board, to minimize the cash requirements of the Joint Venture item on
its federal, state or local income tax returns in a manner inconsistent with the
treatment of the Joint Venture item on the Joint Venture's federal, state or
local income tax return.

        11.2    Tax Matters Partner.    Century shall be the Tax Matters Partner
(as that term is defined in section 6231 of the Internal Revenue Code of 1986
(the "Code")) for the Joint Venture.

        11.3    Additional Provisions Relating to Tax Matters Partner.    

        (a)   The Tax Matters Partner shall exercise the duties and
responsibilities provided in Subchapter C of Chapter 63 of Subtitle F of the
Code and this agreement. The Tax Matters Partner shall be reimbursed by the
Joint Venture for reasonable expenses incurred as a result of acting in that
capacity, including fees of outside counsel and public accountants. The Tax
Matters Partner shall keep the other Venturer informed of all administrative and
judicial proceedings for the adjustment at the Joint Venture level of Joint
Venture items and shall promptly provide to the other Venturer copies of any
notices or communications received from the Internal Revenue Service or any
state or local tax authority. The other Venturer shall promptly provide to the
Tax Matters Partner copies of all correspondence to or from, or summaries of any
other communications with, the Internal Revenue Service or any state or local
tax authority regarding any aspect of the Joint Venture and Joint Venture items.

13

--------------------------------------------------------------------------------



        (b)   Neither Venturer shall enter into settlement negotiations with the
Internal Revenue Service or the Departments of the Treasury or Justice or any
state or local tax authority with respect to the federal income tax treatment of
Joint Venture items until completion of settlement negotiations by the Tax
Matters Partner on behalf of the Joint Venture. However, the Tax Matters Partner
shall not bind the other Venturer to a settlement agreement unless that Venturer
has given its written consent to the agreement, which consent shall not be
unreasonably withheld.

        (c)   The Tax Matters Partner shall not file a (i) request for an
administrative adjustment of any Joint Venture item under section 6227(b) of the
Code, (ii) petition for readjustment of Joint Venture items under
section 6226(a) of the Code, or (iii) petition for an adjustment with respect to
Joint Venture items under section 6228(a) of the Code without first notifying
the other Venturer of the intended action (including the proposed treatment of
the Joint Venture item(s) and the proposed court, if applicable). Neither
Venturer shall file a (1) request for an administrative adjustment of Joint
Venture items under section 6227(a) of the Code, (2) petition for readjustment
of Joint Venture items under section 6226(b) of the Code, or (3) civil action
for refund under section 6228(b)(2) of the Code without first giving reasonable
advance notice of the intended action (including the proposed treatment of the
Joint Venture item(s) and the proposed court, if applicable) to the Tax Matters
Partner.

        (d)   The provisions of this section regarding the Tax Matters Partner
shall survive the termination of this agreement or the termination of either
Venturer's interest under this agreement and shall remain binding on the
Venturers for a period of time necessary to resolve with the Internal Revenue
Service or any state or local tax authority all matters regarding the taxation
of the Joint Venture. The terms used in this section 11 shall have the meaning
accorded them in sections 6221 through 6232 of the Code.

        12.    Right to Require Sale.    

        (a)   Notwithstanding anything in this agreement to the contrary, at any
time or times ML Media may request, by notice to Century, that (i) Century
purchase ML Media's interest in the Joint Venture, (ii) the Joint Venture and
the Subsidiary sell all of the assets and business of the Cable Division, or
(iii) the Joint Venture sell all of the assets and business of the Radio
Division. ML Media may deliver a request under any one of clauses (i), (ii) or
(iii) or under both clauses (ii) and (iii).

        (b)   If ML Media makes a request under section 12(a)(i) or under both
sections 12(a)(ii) and 12(a)(iii), the following shall apply:

          (i)  Century shall elect, by notice given to ML Media within 15 days
after the notice from ML Media, to either (x) cause the Joint Venture and the
Subsidiary to sell all of the assets and business of the Cable Division and the
Radio Division for prices and at times consistent with prudent business practice
(and approved by ML Media), or (y) purchase, or cause the Joint Venture to
purchase (ML Media concurring in such purchase), all of ML Media's interest in
the Joint Venture for a purchase price equal to the fair market value of the
interest, payable in cash at the closing of the purchase. If Century elects to
sell all of the assets and business of the Cable Division and the Radio Division
then ML Media may elect, by notice given to Century within 20 days after the
notice to Century, to purchase (or designate a purchaser of) Century's interest
in the Joint Venture for a purchase price equal to the fair market value of the
interest payable in cash at the closing. If ML Media does not so elect the
management board of the Joint Venture and the board of directors of the
Subsidiary shall diligently proceed to locate one or more purchasers and to
consummate the sale of the assets and business of the Cable Division and the
Radio Division as provided above.

14

--------------------------------------------------------------------------------



         (ii)  If ML Media makes a request under Section 12(a)(ii) or
section 12(a)(iii) (but not both) Century shall elect, by notice given to ML
Media within 15 days after the notice from ML Media, to either (x) cause the
Joint Venture and, in the case of a request under section 12(a)(ii), the
Subsidiary to sell all of the assets and business of the Division to which the
request relates for prices and at time consistent with prudent business practice
(and approved by ML Media), or (y) purchase all of ML Media's interest in the
Division to which the request relates for a purchase price equal to the fair
market value of the interest, payable in cash at the closing of the purchase. If
Century elects to sell all of the assets and business of either the Cable
Division or the Radio Division pursuant to this section 12(b)(ii), then ML Media
may elect, by notice given to Century within 20 days after the notice to
Century, to purchase (or designate a purchaser of) Century's interest in that
Division for a purchase price equal to the fair market value of the interest
payable in cash at the closing. If ML Media does not so elect the management
board of the Joint Venture and, in the case of a request under
section 12(a)(ii), the board of directors of the Subsidiary shall diligently
proceed to locate one or more purchasers and to consummate the sale of the
assets and business of the Cable Division or the Radio Division (as the case may
be) as provided above.

        (c)   The fair market value of the interest of Century or ML Media in
the Joint Venture or in the Cable Division or the Radio Division, as the case
may be, shall be an amount equal to 50% of the fair market value, as of the date
of the seller's notice, of (i) in the case of the Joint Venture, all of the
assets and business of the Cable Division and the Radio Division (and of any
cash and cash equivalents held by the Joint Venture) and (ii) in the case of the
Cable Division or the Radio Division, all of the assets and business of that
division (and of any cash and cash equivalents of that Division). The fair
market value of all of the assets and business of the Cable Division or the
Radio Division shall be an amount equal to the sum of the aggregate purchase
price that an unrelated third party or parties would pay for all of the assets
and business of that Division, other than cash and cash equivalents and accounts
receivable, subject to all of the liabilities of that Division, plus the amount
of cash and cash equivalents and the amount of accounts receivable (less a
reserve for uncollectible accounts determined in accordance with generally
accepted accounting principles consistently applied), as determined by an
appraiser selected by Century and ML Media within 15 days after Century's or ML
Media's notice of election to purchase (or, if they are unable to agree upon the
selection of an appraiser within that period, Century shall select one
appraiser, ML Media shall select one appraiser and the two appraisers shall
select a third appraiser and the fair market value shall be the arithmetic
average of the fair market value determined by each of the three appraisers),
except that any appraiser making a determination of the fair market value of ML
Media's interest (but not Century's interest), in the Joint Venture, the Cable
Division or the radio Division shall not include as a liability of the Joint
Venture, the Cable Division or the Radio Division the amount of any Make-Whole
Amount (as defined in the Note Agreements) or other prepayment premium or
penalty that may be due under the Note Agreements or any of the documents
delivered in connection with the Note Agreements. The Joint Venture shall
instruct the appraiser or appraisers to determine the fair market value within
30 days. The Joint Venture shall bear the fees and expenses of the appraiser or
appraisers.

        (d)   If the interest of a Venturer in the Joint Venture or either
Division is to be purchased pursuant to this section 12 by the other Venturer
the closing of the purchase shall be held on a date specified by the purchaser
(not later than 30 days after receipt of the appraisal and after obtaining all
necessary final regulatory approvals, including final approval by the FCC and,
in the case of the Cable Division, the Puerto Rico Public Service Commission).
At the closing, the seller shall assign its interest in the Joint Venture or the
applicable Division to the purchaser, its designee or the Joint Venture, as the
case may be, and the purchaser shall pay the amount determined by the appraiser,
in cash. In addition to the foregoing, if the interest of a Venturer in only one
Division is being sold at the closing, the purchaser shall agree to indemnify
and hold

15

--------------------------------------------------------------------------------






harmless the seller against all liabilities relating to or arising out of that
Division and the parties shall amend the allocation and distribution provisions
of this agreement to provide the purchaser with all income, gain and loss and
all cash distributions arising from or relating to the operations of that
Division.

        (e)   Upon the purchase by a Venturer of the interest of the other
Venturer in the Joint Venture or the Division managed by the selling Venturer,
the management by the selling Venturer of the Division for which it previously
had management responsibility shall terminate.

        (f)    Upon the sale of the assets of the Cable Division or the Radio
Division, the management board shall, after paying or making provision for all
liabilities to creditors of the Joint Venture, distribute the cash and other
assets of the Division between the Venturers in accordance with the provisions
for distributions set forth in section 5.2 of this agreement.

        13.    Limitation of Rights.    Notwithstanding any other provision of
this agreement, any sale, transfer or other disposition of any of the interests
in the Joint Venture as provided in section 12 of this agreement or any other
action taken or proposed to be taken by the Venturers under this agreement that
would affect the operational, voting or any other form of control of the Joint
Venture, the Subsidiary, the Systems, the Stations or the Radio Businesses shall
be pursuant to Section 310(d) of the Communications Act of 1934, as amended,
and, with respect to the Joint Venture, the Subsidiary and the Systems, the
Puerto Rico Public Service Laws, and the applicable rules and regulations under
that Act and Laws and, to the extent required by that Act and Laws, subject to
the explicit prior approval of the FCC or the PSC.

        14.    Other Action.    Each Venturer shall take all such action, and
execute and deliver all such additional documents and instruments, including,
but not limited to, certificates required in connection with the formation of
the Joint Venture or the operation of its business in any jurisdiction, as may
be necessary or appropriate to carry out this agreement.

        15.    Miscellaneous.    

        15.1    Entire Agreement; Amendment.    This agreement contains a
complete statement of the arrangements between the Venturers with respect to the
Joint Venture and supersedes all prior agreements and understandings among them
with respect to the Joint Venture. This agreement cannot be changed or
terminated orally.

        15.2    Notices.    Any notice or other communication under this
agreement shall be in writing and shall be considered given when delivered in
person or mailed by registered mail, postage prepaid and return receipt
requested, addressed to the party intended as the recipient at the address
listed below or at such other address as that party may designate by written
notice to the other:

If to Century, to it at:
        50 Locust Avenue
        New Canaan, Connecticut 06840

If to ML Media, to it at:
        350 Park Avenue, 16th Floor
        New York, New York 10022

        15.3    Governing Law.    This agreement shall be governed by, and
construed in accordance with, the law of the State of New York applicable to
agreements made and to be performed in New York.

        15.4    No Recourse.    No person shall have recourse to, or assert any
liability against, any limited partner of ML Media with respect to any of the
obligations or liabilities of ML Media

16

--------------------------------------------------------------------------------






under this agreement, but any such person shall look solely to the assets of ML
Media and of the general partner of ML Media.

        15.5    Counterparts.    This agreement may be executed in one or more
counterparts, all of which together shall constitute this agreement.

    ML MEDIA PARTNERS, L.P.
 
 
 
 
By
 
Media Management Partners
 
 
 
 
By
 
RP Media Management
 
 
 
 
By
 
IMP Media Management, Inc.
 
 
 
 
By
 
/s/ I. Martin Pompadour            

--------------------------------------------------------------------------------


 
 
CENTURY COMMUNICATIONS CORP.
 
 
By
 
/s/ Bernard P. Gallagher        

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------


